DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WARREN TARVER,
                             Petitioner,

                                     v.

                         STATE OF FLORIDA,
                            Respondent.

                              No. 4D18-1872

                               [July 5, 2018]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Timothy L. Bailey, Judge; L.T. Case
No. 95-12342-CF-10A.

   Warren Tarver, South Bay, pro se.

   No response required for respondent.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.